Exhibit 10.14


ARHC OCWMNLA01, LLC
405 PARK AVENUE, 15TH FLOOR, NEW YORK, NY 10022
T: (212) 415-6500 F: (212) 421-5799





July 1, 2013


BY ELECTRONIC MAIL


Ouachita Medical Properties, L.C.
305 Park Avenue
Monroe, LA 71201
Attention: Jerry Fontenot
Tel. No.: (318) 680-0777
Email: hjfontenot@msn.com    


Re:
Agreement for Purchase and Sale of Real Property, having an effective date of
May 21, 2013, by and between American Realty Capital V, LLC, a Delaware limited
liability company (together with its successors and assigns, “ARC”), and
Ouachita Medical Properties, L.C., a Louisiana limited liability company
(“Seller), as amended by letter agreements, dated of June 20, 2013 and June 24,
2013, by and between ARC and Seller, and as assigned by ARC to ARHC OCWMNLA01,
LLC (“Buyer”) (as amended and assigned, the “Agreement”)



Dear Mr. Fontenot:


Reference is made to the Agreement. Capitalized terms used herein but not
defined herein shall have the meanings given to such terms in the Agreement.


This letter agreement shall serve to memorialize the following matters:


1.
Notwithstanding anything to the contrary contained in the Agreement, the Closing
shall occur on or before July 15, 2013, subject to any applicable extension
periods set forth in the Agreement.



2.
The Agreement is hereby amended by adding the following new Section 29
immediately following Section 28 of the Agreement:



“29.    314 Audit. Upon Buyer's request, for a period of one (1) year after
Closing, Seller shall make the operating statements and any and all books,
records, correspondence, financial data, the Lease, delinquency reports and all
other documents and matters maintained by Seller or its agents and relating to
receipts and expenditures reasonably necessary to complete an audit pertaining
to the Property for the three (3) most recent full calendar years and the
interim period of the current calendar year (collectively, the “Records”)
available to Buyer for inspection, copying and audit by Buyer's designated
accountants, and at Buyer's expense. Seller shall provide Buyer, but without
expense to Seller, with copies of, or access to, such factual and financial
information as may be reasonably requested by Buyer or its designated
accountants, and in the possession or control of Seller, to enable Buyer to file
any filings required by the Securities




--------------------------------------------------------------------------------

Ouachita Medical Properties, L.C.
July 1, 2013
Page 2 of 3





and Exchange Commission (the “SEC”) in connection with the purchase of the
Property. Seller understands and acknowledges that Buyer is required to file
audited financial statements related to the Property with the SEC within
seventy-one (71) days of the Closing Date and agrees to provide any Records on a
timely basis to facilitate Buyer’s timely submission of such audited financial
statements.”


Except as expressly modified by this letter agreement, the terms, covenants and
conditions of the Agreement shall remain in full force and effect, and shall be
unmodified.
This letter agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this letter agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this letter agreement to the other party
upon request.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------








Please acknowledge Seller’s agreement to and acceptance of the terms hereof by
countersigning this letter agreement on behalf of Seller in the space provided
below.
        
Sincerely,
ARHC OCWMNLA01, LLC
By: ________________________________
Name: James Tanaka
Title: Authorized Signatory






AGREED TO AND ACCEPTED
AS OF JULY 1, 2013:


OUACHITA MEDICAL PROPERTIES, L.C., a Louisiana limited liability company
   
By:                    
Name:
Title:







   
























Cc:    John C. Laird, Esq., (by Electronic Mail)
Jesse Galloway (by Electronic Mail)








